Citation Nr: 0013324	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for a right knee 
disability secondary to service-connected shell fragment 
wound to the left foot with fracture of the great toe, 
painful scar, and marked atrophy.  

3.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected shell fragment wound 
to the left foot with fracture of the great toe, painful 
scar, and marked atrophy.  

4.  Entitlement to special monthly compensation for loss of 
use of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the RO.  A 
personal hearing at the RO was held in March 1999.  


FINDINGS OF FACT

1.  The veteran served in combat during World War II.  

2.  The veteran has submitted medical evidence of a nexus 
between his current hearing loss and service, and he has 
alleged that the disability was caused by exposure to 
acoustic trauma in service.  

3.  The veteran has submitted medical evidence of a current 
right knee disability, and a nexus between the right knee 
disability and his service-connected left foot disability.  

4.  The veteran's claims of service connection for defective 
hearing and secondary service connection for a right knee 
disability are plausible.  

CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
service connection for bilateral defective hearing.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has submitted a well-grounded claim of 
service connection for a right knee disability secondary to 
the service connected left knee disability.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability, or, in the case of 
secondary service connection, a nexus between a current 
disability and a service-connected disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  In the alternative, the 
chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1998).  

In general, the credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  See Elkins v. West, 12 Vet. 
App. 209, 219 (1999)(en banc).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In the instant case, the Board finds that the veteran's 
claims of service connection for defective hearing and 
secondary service connection for a right knee disability are 
well grounded.  The veteran asserts that he was exposed to 
acoustic trauma during combat in World War II, and believes 
that his exposure caused his current hearing problems.  The 
evidence of record includes a diagnosis of defective hearing 
due, in part, to exposure to acoustic trauma offered by a 
private audiologist in September 1998.  Similarly, there is a 
diagnosis of osteoarthritis of the right knee, and opinions 
from two private physicians that there is a relationship 
between the right knee disability and the veteran's service-
connected left foot disability.  Thus, the veteran has 
medical diagnoses of current disabilities; there is lay 
evidence of noise exposure in service, which is presumed 
credible for the purpose of determining whether the claim of 
direct service connection is well-grounded; and medical 
professionals have connected the veteran's current 
disabilities to military service, or to a service-connected 
disability.  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  


ORDER

To the extent that a well-grounded claim of service 
connection for defective hearing has been submitted, the 
appeal is granted to this extent only.  

To the extent that a well-grounded claim of service 
connection for a right knee disability secondary to the 
service-connected left foot disability has been submitted, 
the appeal is granted to this extent only.  


REMAND

As the veteran's claims of service connection for residuals 
defective hearing and secondary service connection for a 
right knee disability have been found to be well grounded, 
the VA has a duty to assist him in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The duty to assist is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In this case, this requires attempting to locate any 
additional medical records and obtaining a medical opinion as 
to the relationship between the veteran's current hearing 
loss and military service, and between his right knee 
disability and service-connected left foot disability.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that service connection may 
be granted on a secondary basis where a service connected 
disability is aggravating a nonservice-connected disability.  
The RO should consider the issue of secondary service 
connection, to include the holding in Allen.  

Regarding the veteran's claim for an increased rating, the 
Board notes that the veteran is currently assigned a 30 
percent rating for his left foot disability.  This 
contemplates a severe injury.  A rating in excess of 30 
percent, or 40 percent, requires that there be actual loss of 
use of the foot.  The veteran asserts that his service-
connected left foot disability has worsened over the last few 
years to the point that no effective function remains other 
than that which would be equally well served by an amputation 
stump.  

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service connected left foot 
disability is worse than currently evaluated.  Thus, he has 
stated a well-grounded claim.  Once a well-grounded claim is 
submitted, the duty to assist arises.  38 U.S.C.A. § 5107 
(West 1991).  

In reviewing the evidentiary record, the Board notes that the 
veteran has not been evaluated by VA in many years.  Since 
the veteran was last examined, the Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that the Board erred by not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement under 
38 C.F.R. § 4.45.  Thus, when considering the rating to be 
assigned a service-connected joint, consideration must be 
given to functional loss and to whether functional loss 
equates to loss of use of the foot.  DeLuca.  In light of the 
many years since the veteran was last examined by VA, and the 
absence of any pertinent medical findings pertaining to 
functional loss under 38 C.F.R. §§ 4.40 and 4.45, the Board 
finds that further development of the record is necessary.  

When during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Accordingly, the claim 
is REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected left foot disability 
since 1998 and his hearing problems since 
his discharge from service.  He should 
also be asked to provide an employment 
history since service discharge which 
includes his occupations and any noise 
exposure.  The RO should attempt to 
obtain copies of treatment records from 
the identified treatment sources, as well 
as any VA clinical records not already of 
record and associate them with the claims 
folder.  The veteran should also be asked 
to provide statements from any medical 
personnel who informed him that the 
disability of his left foot was 
equivalent to actual or functional loss 
of use.  If the veteran needs assistance 
in obtaining any records, he should 
notify the RO.  The RO should thereafter 
attempt to obtain the identified records.  

2.  The veteran should be afforded VA 
orthopedic examination in order to 
determine the current severity of his 
service-connected left foot disability, 
and to determine, if possible, the 
etiology of his right knee disability.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review.  All indicated tests 
should be accomplished, and the clinical 
findings should be reported in detail.  
The examiner should discuss all 
manifestations of the service-connected 
left foot disability.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

The orthopedic examiner should also 
determine as follows: 

I.  Whether it is at least as likely 
as not that the veteran exhibits 
loss of use of the left foot such 
that no effective function remains 
other than that which would be 
equally well service by an 
amputation stump below the knee with 
suitable prosthetic appliance.  This 
determination should be made on the 
basis of the actual remaining 
function of the foot; that is, 
whether the acts of balance and 
propulsion, etc. could be equally 
well served by an amputation stump 
with prosthesis.  In formulating an 
answer, the underlined standard of 
proof should be utilized.  

II.  Whether it is at least as 
likely as not that the left foot 
exhibits pain, weakened movement, 
excess fatigability, or 
incoordination of such severity as 
to be analogous to loss of use of 
the foot such that no function 
remains other than that which would 
be equally well served by amputation 
with use of a suitable prosthetic 
appliance.  In formulating an 
answer, the underlined standard of 
proof should be utilized.  If any 
determination cannot feasibly be 
made, it should be so indicated.  

III.  The examiner should review the 
records and offer an opinion as to 
whether it is at least as likely as 
not that the veteran's right knee 
arthritis is proximately due to or 
the result of or is being aggravated 
by the service-connected left foot 
disability.  [The highlighted legal 
standard must be used in framing the 
answer.]  If aggravated, the degree 
of aggravation should be quantified, 
if possible.  The examiner should 
comment on the opinions expressed by 
Drs. Dough, Jr., Tilles, and Osteen, 
and indicate whether he agrees or 
disagrees with those opinions.  

3.  The veteran should be afforded a VA 
ear examination, to include an 
audiological evaluation.  The claims 
folder and a copy of this REMAND must be 
made available to the physician and 
audiologist for review in connection with 
the examinations.  The physician should 
provide an opinion as to whether it is at 
least as likely as not that any existing 
hearing loss disability was caused by 
acoustic trauma in service.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  In formulating 
a response, the physician should utilize 
the phrase underlined above which sets 
forth the standard of proof necessary to 
grant a claim.  If the physician is 
unable to make any determination as to 
the etiology, she/he should so state and 
indicate the reasons.  The physician 
should comment on the opinion expressed 
by the private audiologist (Kathy Pfouts) 
in September 1998, and indicate whether 
he/she agrees or disagrees with her 
opinion.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  This should 
include readjudication of the issues of 
secondary service connection, to include 
the subissue of whether the veteran's 
right knee disability was aggravated by 
the service-connected left foot 
disability.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
should include the appropriate laws and 
regulations pertaining to secondary 
service connection, and be given the 
opportunity to respond thereto.  If the 
veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examination 
and containing the address to which the 
notification was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



